1. Code § 24-102 exhaustively covers the grounds of disqualification of a judge of a superior court. The motion to disqualify in this case, assuming the alleged grounds to be true, not showing a ground legal under the Code section, was properly overruled. Moore v. Dugas, 166 Ga. 493
(143 S.E. 591).
2. Where a distributee and creditor cite an administrator for settlement, and after judgment in the case file exceptions to the judgment with the ordinary, the refusal of the ordinary to certify to the exceptions for the reason that he held that the facts set out in the exceptions were not true, was not such a judgment overruling the exceptions as to be the basis for a petition for the writ of certiorari under Code § 19-201. Since no final judgment was excepted to, the judge did not err in refusing to sanction the petition for certiorari. The party excepting to the judgment of the ordinary is entitled to have pointed out to him the alleged incorrect statement of fact in the exceptions and to have an opportunity to correct the same or compel a decision on the exceptions as they stand, if the exceptor is correct in his contention that the exceptions do state the true facts.
The judge did not err in refusing to disqualify himself, and in refusing to sanction the petition for writ of certiorari.
Judgment affirmed. Sutton, C. J., and Parker, J., concur.
                       DECIDED SEPTEMBER 25, 1948.